Title: To George Washington from Thomas Millet, 20 August 1793
From: Millet, Thomas
To: Washington, George



sir,
Baltimore 20th august, 1793. the 2d year of the french republic.

I had promised to lay before the public my fears on the dispersing the french fleet in Several harbours, and on the letting So many of merchant-ships, in chesapeake-bay, Without any ship man of war. but feeling the consequences of that publication, I do Keep myself Within bounds to transmit to your excellency my opinion on that affair; if I Give you only Some Strong probabilities on this Subject, their grounding on the proceedings of Some Strangers of eminence give them Some rigth to your confidence.
any man in this country must be convicted that, in the great conspiracy of the Kings against the new french republic, the english are more struggling for the interests of their national Commerce and their revenge than for the restauration of the royalty in france. all their proceedings in their past Wars become acordingly With that attention. and it may be reasonably Supposed, if not asserted, that the devestation of the french colonies, by Polverel, sonthonax and their cooperators, is the effect as Well of the english policy, as of the aristocratic party.
it is Known that the favourite scheme of the british ministry is to invade all the branches of Commerce, and to atempt all for that purpose. in france, the aristocratick party Wishes to overthrow the national commerce, to procure a commotion favourable to the fall of liberty, and Will second the british ministry, as Well they Seconded Polverel and sonthonax. in that great their

combination So Well favoured by their faction in the national convention of france, and perhaps in her executive counsel, by the means of their agents spread thourough united states, as Well as in St Domingo, for it is the Same faction, Would not they have mind to counstrain united states to get up arms, either (the aristocratick party) against france, for giving them an oportunity to Seize all the french merchant Ships Which are deffenseless; or the english party against England, to give her an oportunity to take again possession of that So fair and So regreted Country; in the moment Where the revolution of france disordered that political Sistem which had favoured the independence of america; and Where all the powers of Europe are too busy in the Contest of Kings, to be intended upon the naval enterprises of england. in those two Suppositions, it was necessary to bring the french fleet deffenseless and not Well fitted to united States. for it is to be Said that its coming here is not only the consequence of the conflagration of Cape françois. I affirm that this purpose was laid long befor that melancholy event: if not by the orders of the executive counsel; for I don’t think such be mentionned in the instructions of the rear-admiral sercey, commander of the fleet; but by the instigations of the faction suggested by Polverel and sonthonax to the owners and Captains of the merchant Ships. it Would not be even voide of Sense to say that this conflagration Was the last of the means employed in order to do to Keep an equal pace together, both the ruin of that important city and the necessity of bringing here the french fleet, in order to second the schemes, both of british ministry and aristocratick party. it Would be possible to prove it: and if your excellency Wishes some notices on it, I am able to give you. since three years past I am employed in public affairs, either in general assemblies of St Domingo or near the national assembly. and I have been proscribed, arrested, embastilled by Polverel and Sonthonax, for having enligthened the public on their proceedings.
in these circumstances, sir, There is my Combination.
Would the faction, Which crushes france, and of Whom to agents are struggling near your excellency, claim the strict execution of the Treaties? of those treaties made by a King Whose the autority fell down With his life: treaties of Whom, according the Very expressions of the national convention, in their letter to your excellency, the consequences may be more dangerous

than useful to our allis; am I Well acquainted? Whilst the admiral gardner or other british Squadron falls upon french West indies, agreeing in it With the aristocratick party, united states are not they obliged, With their troops and vessels to assist the french colonies, if the[y] are claimed for? their assisting the contrerevolutionists Would not be the Worst consequence of the execution of that traity. but I Suppose that the english and aristocratick party Say to the executive power of united States.
since the last War, we maintain, as Well as the Spaniards, the Savages of ohio in arms against you, in order to be ready for an invasion, When We Will find a favourable oportunity. the species of your population which does not give you that overplus which fournishes Sailors and Soldiers, and cannot afford to furnish With arms enough people for the deffense of your Western boundaries, Will not permit you therefore to send troops and squadron in the french West indies. the german princes, by their contingent in the league against france are unabled to sell you their forces. how do you Will be able to fulfill the conditions of your treaties With france? if you are unabled to fulfill them, you must declare against her; and for the compensation of the lost of your Commerce in the french West indies Which morever are almost laid Waste, as Well as france, We Will send, We and spaniards, some Squadron in chesapeake bay to Seize and deliver you all her merchant Ships.
it So done, the aristocratick party Would enjoy the Satisfaction to deprive france and her colonies of the remainders of the riches of her National commerce and of all the supplies that the trade of united states can bring her. and England, under the pretexte to execute that condition and to preserve and deffend her New allies against france, Would Keep a Squadron on their coasts, and by the diligence of tories and other agitators, Would take the oportunity to invade by the Sea coasts, ohio and canada, at least the southern states; if not to cause a general insurrection, in united states, already So Well prepared by some persons of public capacity.
if it is not So, the agitators Will Say, There is indeed but too much reason to fear that you are involved in the general conspiracy of tyrants against france. they never Will, they never can forgive you, for having been the first to proclaim the rights of man. there is no nation more deeply interested than you are in the success of france. Watever fate awaits her

you are ultimately to share &ca you See the proceedings of the english privateers, distributing your Commerce Every Where. thus add your forces to those of france and—and you Will see the english and spanish Squadrons, Who Will not have more to respect the right of nations, their troops and their cooperators in your own bosom, to carry away all the french merchant Ships, to invade united states, together by Sea coasts, Canada and ohio, and lay Waste the country where have been first proclaimed the rights of man.
I Go, Sir, To new york to meet With the unfortunate general Galbaud so calumniated by the Very guilty of the Crimes Wich they are charging him so Wickedly. I have promised him to go to the national Convention With him, to lay before the french nation all that intrigues Wich involves as Well france, french Colonies, as united states.
I do Think, sir, that citizen Genêt Will not be eager to fit out the Ship he had promised to the general galbaud, overall knowing that I am With him, this governor is a Constitu[t]ed autority; that faction Knows that the national convention Will not be able to repell his acount, and that his account Will not be favourable to it. and I believe that it Will be useful to your neutrality and to the interests both of united states and of france that General Galbaud might be heared by the national Convention, and french people.
I will say to your excellency that when sir Eliot, private friend of the Minister Pitt, Went in france privately, in october 1790, he Wished to converse With a deputy from St Domingo, or a member of the general assembly of that island, then at paris. I am he Which he conversed With.
if your excellency thinks to get some notices on it With me, and to grant me the honour of an answer that I may receive, before my going away from baltimore-town, I Will haste my departure for philadelphia. I am, sir, with respect, of your excellency The most humble servant

Tas. Millet

